JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-14-01026-CV

       ENSIGN SERVICES, LLC (F/K/A FE SERVICES, L.L.C.), FE SERVICES
             HOLDINGS, INC. AND JAMES STEWART, Appellants

                                           V.

                          MARC JAN LEVESCONTE, Appellee

   Appeal from the 333rd District Court of Harris County. (Tr. Ct. No. 2009-04966).

       After due consideration, the Court grants appellants Ensign Services, LLC (F/K/A
FE Services, L.L.C.), FE Services Holdings, Inc. and James Stewart and appellee Marc
Jan Levesconte’s joint motion to dismiss the appeal. Accordingly, the Court dismisses
the appeal.

       The Court orders that the appellants, Ensign Services, LLC (F/K/A FE Services,
L.L.C.), FE Services Holdings, Inc. and James Stewart, jointly and severally, pay one
half of the appellate costs. The Court orders that the appellee, Marc Jan Levesconte, pay
one half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 8, 2015.
Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.